Citation Nr: 0637231	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Entitlement to an initial evaluation in excess of 10 
percent for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1991.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, (RO), which granted service connection for 
acne, evaluated as noncompensable.  A February 2005 statement 
of the case increased the evaluation to 10 percent.  

This case is also on appeal from a January 2004 rating 
decision that denied service connection for arthritis, 
bilateral feet, and a sprained right ankle.  With respect to 
these service connection claims, the Board observes that the 
November 2003 rating decision also granted service connection 
for residuals of right foot bunion surgery.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for acne is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
indicate that the veteran's arthritis of the feet were 
incurred during the veteran's active duty; nor may it be so 
presumed.  

2.  The competent medical evidence, overall, does not 
indicate that the veteran has a current disability involving 
the right ankle. 

CONCLUSION OF LAW

Entitlement to service connection for arthritis of the feet 
and a right ankle disability are not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Turning to the veteran's claim for service connection for 
arthritis of the feet, her service medical records show 
various instances of treatment for the feet.  The report of 
her March 1991 separation medical examination provides that 
her feet and lower extremities were normal on clinical 
evaluation, other than a right foot scar from 1990 bunion 
surgery.  The report is negative for any relevant defects or 
diagnoses.  On the veteran's separation report of medical 
history, she indicated having or having had foot pain.  She 
denied arthritis, rheumatism or bursitis; and bone, joint or 
other deformity.  The physician's summary section of the 
report notes that the foot trouble referred to a September 
1990 bunionectomy, well-healed, no complications, no 
sequelae.  

The veteran's service medical records, overall, constitute 
evidence against her claim.  They show that she had no foot 
condition or findings at the time of separation indicating 
arthritis.  

Post-service medical records fail to show any evidence of 
arthritis of either foot within one year of separation from 
service.  Thus, the post-service medical records do not 
support a grant of service connection for arthritis of the 
feet on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The earliest post-service indication of a foot condition 
consists of private 2002 medical reports.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The 2002 private treatment records show that in August 2002 
the veteran underwent surgery for bilateral hallux valgus and 
bunion formation with mild metatarsus varus post-
bunionectomy, correction with simple bunionectomy in the 
past.  Subsequent VA and private treatment reports show 
treatment for bilateral foot pain and conditions and 
diagnoses related to the August 2002 surgery.  

The post-service medical records, overall, do not support the 
veteran's claim for service connection for arthritis of the 
feet.  They simply do not include any objective medical 
findings or medical opinion that link the veteran's current 
arthritis to her service.  

In addition to the above, disability that is proximately due 
to or the result of a service-connected disease or injury may 
be service connected.  38 C.F.R. § 3.310(a).  Similarly, 
secondary service connection may be granted for the 
aggravation of a nonservice-connected condition by a service-
connected condition.  In such circumstances, however, the 
veteran is compensated only for the degree of disability (but 
only that degree) over and above the degree of disability 
that existed prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).   

In this regard, the report of a September 2003 VA examination 
refers to the veteran's in-service right foot bunionectomy, 
as well as a left foot bunionectomy about one year prior to 
the current examination.  The examination of the feet 
resulted in diagnoses of hallux valgus deformity of the right 
foot, operated on; hallux valgus deformity of the left foot, 
operated on.  The examiner expressed the opinion that the 
veteran's twelve-year right foot post-operative history was 
not satisfactory, but her arthritis was not the result of the 
surgery.  Consequently, it was at least as likely as not that 
the condition of her right foot today was directly related to 
the operation completed during her service.  The examiner 
further opined that it was at least as likely as not that the 
veteran's left foot arthritis was related to the post-service 
surgery conducted approximately one year earlier.  

The examiner commented that the veteran continued with 
ambulation problems, which had not been corrected by surgery 
to the right lower extremity while in the service for surgery 
to the left lower extremity while she was in the private 
sector.  Arthritis does not result from bunion surgery; 
however, the veteran's outcome from surgery was not a lasting 
result beneficial to her.  

The September 2003 report provides evidence against the 
veteran's claim for arthritis of the feet.  It provides the 
opinion that the veteran's current arthritis of the feet is 
not related to her service.  The report provides a rationale 
referring to the veteran's objective medical history for this 
conclusion.  The report does link a current right foot 
condition to her service, and in this regard the veteran has 
been granted service connection for residuals of right foot 
bunion surgery.

During a July 2005 hearing before the undersigned Board 
member, the veteran and her representative contended that the 
September 2003 VA examination was inadequate.  Review of the 
September 2003 examination report reveals that all subjective 
and objective findings necessary for adjudication of the 
veteran's claims were observed and recorded, and thus the 
examination appears complete and adequate.  Further, the 
service and post-service medical record supports the results 
of the VA examination.  Accordingly, a new examination is not 
necessary for evaluation of the veteran's claims.

The veteran has submitted statements from her parents and a 
fellow veteran in support of her claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
the veteran, her parents and her fellow veteran are not 
competent to diagnose the etiology of a disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, their assertions cannot 
constitute competent medical evidence that the veteran's 
arthritis of the feet is related to service or any injury 
therein.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for arthritis of the 
bilateral feet.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the veteran's claim for service connection for a 
right ankle condition, the record contains no private or VA 
records demonstrating that she presently suffers from a right 
ankle condition for which service connection may be granted.  
The report of a September 2003 VA examination provides a 
diagnosis of sprain of the right ankle at the anterior 
fibulotalar ligament, which was healed.  The report 
specifically provides that there was no limitation of motion, 
painful motion, weakness, lack of endurance or lack of 
coordination.  

The veteran has submitted statements from her parents and a 
fellow veteran in support of her claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
the veteran, her parents and her fellow veteran are not 
competent to provide a medical diagnosis.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, their assertions cannot constitute competent 
medical evidence that the veteran has a current right ankle 
disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability involving the 
right ankle.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a right ankle 
condition.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in May 2003; rating 
decisions dated in November 2003 and January 2004; and a 
statement of the case dated in February 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor her representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to her. 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

Service connection for arthritis of the feet is denied.

Service connection for a right ankle condition is denied.


REMAND

The veteran's most recent VA examination of the skin was 
conducted in August 2003.  The corresponding report is 
negative for any indication as to the percentage of her face 
and body affected by her service-connected acne.  Private 
treatment reports dated in March 2004 and April 2005 provide 
such information, suggesting that a more thorough VA 
examination is required.  VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159(c)(2) (2006).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected acne.  The claims file must be 
made available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  The examiner is requested 
to provide an opinion addressing the 
percentage of the veteran's body, and the 
percentage of the veteran's face, 
affected by her service-connected acne.  
A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for an evaluation in excess of 10 
percent for acne.  If any benefit sought 
on appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


